 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   SELVIN O. CARRANZA,                                 Case No.: 3:14-cv-00773-GPC-AGS
     CDCR #T-67780,
12
                                        Plaintiff,       ORDER DENYING WITHOUT
13                                                       PREJUDICE PLAINTIFF’S EX
                          vs.                            PARTE APPLICATION FOR
14
     EDMUND G. BROWN, Jr., Governor,                     REIMBURSEMENT OF EXPERT
15   et al.,                                             FEES
16                                   Defendants.         [Dkt. No. 203.]
17
18
19         Plaintiff, Selvin O. Carranza, by and through Morgan, Lewis & Bockius LLP
20   (“Morgan Lewis”), court-appointed pro bono counsel for Mr. Carranza in the above-
21   captioned action, has applied to this Court ex parte for reimbursement of out-of-pocket
22   expert witnesses expenses Morgan Lewis will necessarily incur in the prosecution of this
23   action. Morgan Lewis currently anticipates that expert witness costs in this case will total
24   approximately $29,775.
25         The Local Civil Rules governing the Pro Bono Fund provides that the “Pro Bono
26   Fund must be used for reimbursement of out-of-pocket expenses, necessarily incurred by
27   court-appointed attorneys representing indigents pro bono in civil cases not covered by
28
                                                     1
                                                                             3:14-cv-00773-GPC-AGS
 1   the Criminal Justice Act, provided that approval for such expenses is first obtained from .
 2   . . the district judge assigned the case. . . Application for such funds must be approved by
 3   the court.” Local Civ. R. 83.8(a)(2)(a). The Local Rules provide that pro bono counsel
 4   obtain prior approval of any request for reimbursement for out-of-pocket expenses
 5   necessarily incurred. Id. Expert witness fees may be recovered if they are “necessarily
 6   incurred” and reasonable. Roberts v. Hensley, No. 15cv1871-LAB(BLM), 2019 WL
 7   2618124, at *2 (S.D. Cal. June 25, 2019).
 8          Here Plaintiff’s pro bono counsel seeks pre-authorization of $29,775 for out-of-
 9   pocket expert witness expenses that will be incurred for two experts. First, Plaintiff seeks
10   reimbursement for expert fees of Dr. July Ho, a licensed and triple board-certified
11   Clinical Neuropsychologist who is a tenured Associate Professor at Pepperdine
12   University and a published author. (Dkt. No. 203-1, Mundell Decl. ¶ 5.) Dr. Ho will
13   administer a psychological evaluation of Plaintiff and provide a written expert report.
14   (Id. ¶ 6.) Dr. Ho will also educate the trier of fact about the nature of Plaintiff’s relevant
15   mental health issues, and CDCR policies concerning treatment of inmates with mental
16   health issues. (Id.) Her consulting rate is $375 per hour for non-testifying work, and
17   $650 per hour for testimony. (Id. ¶ 7.) Plaintiff anticipates her fees will total around
18   $18,3751 which includes one day of trial attendance and testimony (8 hours), deposition
19   preparation (3 hours), one day of deposition testimony (7 hours), and time spent
20   reviewing the case, evaluating Plaintiff and writing and expert report (20 hours). (Id.)
21          Plaintiff has also engaged William Adams, an expert on CDCR policies,
22   procedures and general prison information and has over 25 years of experience working
23   with the CDCR. (Id. ¶ 8.) He will provide expert opinion “on performance standards
24   expected of correctional officers, supervisors, managers, and non-peace officer staff
25
26
     1
      According to the Court’s calculation based on the number of hours and Dr. Ho’s hourly fee, the
27   approximate fees total $16,450, not $18,375.
28
                                                       2
                                                                                      3:14-cv-00773-GPC-AGS
 1   members, by reference to CDCR’s rules, policies.” (Id. ¶ 9.) His testimony will assist
 2   the trier of fact in understanding the standard of conduct required of correctional officers
 3   and whether Defendants complied with CDCR policy when interacting with Plaintiff.
 4   (Id.) Adam’s consulting rate is $300 per hour. (Id. ¶ 10.) Plaintiff expects his fees will
 5   total around $11,400 which includes one day of trial attendance and testimony (8 hours),
 6   deposition preparation (3 hours), one day of deposition testimony (7 hours), and time
 7   spent reviewing case records, CDCR policies, incident reports, and writing an expert
 8   report (20 hours). (Id.)
 9             Plaintiff seeks pre-approval of reimbursement of up to $29,775 2 for the costs
10   associated with retaining the two experts. While the Court finds that these experts are
11   necessary, it has concerns that the amount sought is excessive as this large amount is not
12   typically granted to pro bono counsel and the Pro Bono Fund is a limited resource. For
13   example, Dr. Ho’s fee of $650 per hour for trial testimony is excessive in light of the fact
14   she typically charges $375 per hour for non-testifying work. See Roberts, 2019 WL
15   2618124, at *2 (reducing hourly rate of dental expert from $475 per hour to $250 per
16   hour).
17             Thus, the Court DENIES without prejudice Plaintiff’s ex parte application for pre-
18   approval of reimbursement of expenses in the amount of $29,775 for out-of-pocket expert
19   witness expenses from the Court’s Pro Bono Fund.
20             IT IS SO ORDERED.
21   Dated: November 20, 2019
22
23
24
25
26
27   2
         According to the Court’s calculation, the total amounts to $27,850.
28
                                                           3
                                                                                3:14-cv-00773-GPC-AGS
